William A. Bablitch, J.
(dissenting). Everyone agrees that children of a dissolving traditional relationship deserve and need the protection of the courts. Yet the majority opinion holds that children of a dissolving non-traditional relationship are not entitled to the same protection. What logic compels that result? The legislature could not have intended such an absurd and cruel result, but that is what the majority of this court has determined.
Media accounts, and the majority opinion, focus solely on the rights of the adults in this non-traditional relationship that is dissolving. Lost in the media accounts, and in the majority opinion, are the interests *1032of at least equal if not paramount concern: the interests of the child.
What about the child, Z.J.H.? Who speaks for him? What is in his interest? The majority denies him any legal significance. He is a nonentity in this battle between two parents. Because this is a non-traditional parental relationship, the result of the majority's decision is that the child's interests will not even be considered. It is as if he does not even exist.
But the child does exist. And thousands of others like him do exist. These children need, and deserve, the protection of the court as much as children of a dissolving traditional relationship. Their interests at least ought to be considered.
The majority opinion relies on Van Cleve v. Hemminger, 141 Wis. 2d 543, 415 N.W.2d 571 (1987). Van Cleve is a well reasoned opinion. It involved children of a traditional relationship. The underlying rationale of Van Cleve, which cannot be disputed, is that children of a dissolving relationship need and deserve the protection of the court lest they become mere pawns in the conflict between the parents. As the majority recognizes, majority op. at 1022, "ordering visitation with non-parents may help to mitigate the trauma and impact of a dissolving family relationship." Why that rationale does not apply equally to the children of a dissolving non-traditional relationship escapes me. These children, too, need and deserve protection.
The legislature could not and did not intend such a result. Almost the entire focus of 1987 Wis. Act 355, which amended the statute considered here, was on the importance of the interests of children in relationships that are dissolving. The Wisconsin legislature, in sec. 767.245, Stats.1, clearly intended that Wisconsin courts *1033consider whether visitation is in the best interests of the child if the person seeking visitation establishes that his or her relationship with the parent has recently dissolved and she or he had a relationship similar to a parent-child relationship with the child.
It is a legal truism that "hard cases make bad law." This appears to be just such a case. The majority has written into the statute an exception where none exists. The majority ignores the reality that children of nontraditional relationships are just as likely to become victims of parental warfare in a dissolving relationship as are any other children. The facts of this case are a testament to that.
The majority in determining that under these facts there is no relief available has taken on what should in future cases be the role of the trial court. Undoubtedly the majority's result is greatly influenced by the facts. The child was in the parties' home for approximately seven months. Hermes formally adopted the child after the parties separated. The co-parenting agreement was not entered into until after the couple had separated. Different facts would, it is hoped, yield a different result. The legal facade adopted by the majority cannot withstand scrutiny under stronger facts: the results in too many cases would be much too onerous. Accordingly, I cannot accept the majority's opinion as a prediction of what the holdings of this court will be in future cases involving children of non-traditional relationships.
*1034The courts of this state should provide the same protection for all children whose happiness and stability is affected by a dissolving relationship. I would remand this case to the trial court to determine what is in the child's best interests. I would also urge the legislature to act to rectify the unjust disparity created by today's decision, a disparity that will victimize children who have had nothing to do with their lot. Accordingly, I dissent.

 767.245 Visitation rights of certain persons. (1) Upon *1033petition by a grandparent, greatgrandparent, stepparent or person who has maintained a relationship similar to a parent-child relationship with the child, the court may grant reasonable visitation rights to that person if the parents have notice of the hearing and if the court determines that visitation is in the best interest of the child.
(2) Whenever possible, in making a determination under sub. (1), the court shall consider the wishes of the child.